Exhibit 10.3

 

[g140261kgi001.gif]

 

100 Sunnyside Blvd., Ste. B, Woodbury, NY 11797 • Phone (516) 677-0200 • Fax
(516) 714-1200 • Internet www.veeco.com

 

 

February 24, 2005

 

Richard Wissenbach

 

Dear Richard,

 

I am pleased to confirm our offer to join Veeco Instruments as Senior VP/General
Manager for Compound Semiconductor reporting to Don Kania, President.   The
following summarizes the terms of our offer:

 

•                  Your bi-weekly salary will be $11,538.46.  This equates to an
annual salary rate of $ 300,000.00.

 

•                  You will be eligible to participate in an annual bonus
program that, based upon Company goals, may provide you with a bonus target
payout of fifty (50) % of your annual salary in accordance with the Board
approved Management Bonus Plan.  Amounts payable under this plan for your first
year with Veeco will be pro-rated based on your actual start date

 

•                  You will be recommended to receive stock options to purchase
60,000 shares of Veeco stock, currently traded on NASDAQ, in accordance with a
Board approved Stock Option Plan.

 

•                  You will be eligible for relocation assistance to move you
and your family from Lexington, MA to the Somerset, N.J. area.   In connection
with your relocation, Veeco will reimburse you for any eligible expenses
incurred during your relocation up to twenty-five thousand dollars ($25,000)
exclusive of the tax “gross-up” and home sale and purchase costs in accordance
with the attached Relocation Program outline.  All relocation activities must be
coordinated through SIRVA Relocation to be eligible for this benefit.
 Relocation to the Somerset area must be completed no later than one year from
the above effective date. Please note the following exception to the Relocation
Program: Veeco Instruments will reimburse you for reasonable rental housing
costs for one (1) year from date of acceptance. If you voluntarily terminate
employment or are terminated for cause prior to the expiration of a two-year
period, you must repay, on a prorated basis, all relocation expenses previously
reimbursed or paid by the Company, including all Home Sale Assistance costs.

 

•                  In the event your employment is terminated by Veeco without
cause within two years of your hire date, Veeco will pay you 12 months severance
in the form of a salary continuation benefit based on your annual base salary in
effect immediately prior to such termination, less applicable deductions. 
Receipt of this salary continuation benefit is conditioned on your execution
(without revocation) of a general release of claims in a form satisfactory to
Veeco, including non-competition and non-solicitation provisions for the
duration of the period during which the salary continuation benefit is payable.

 

•                  In addition, in the event that a “Change of Control” (as
defined below) occurs at Veeco within two years of your hire date, any employee
stock options which are held by you as of the date of such Change of Control
that were not vested as of such date shall become immediately and fully vested
as of such date.  As used herein, “Change of Control” shall mean: (a) any person
or group of persons becomes the beneficial owner of securities representing 50
percent or more of Veeco’s outstanding voting securities,

 

--------------------------------------------------------------------------------


 

or (b) the approval by Veeco’s stockholders of one of the following: (i) Any
merger or statutory plan of exchange (“Merger”) in which Veeco would not be the
surviving corporation or pursuant to which Veeco’s voting securities would be
converted into cash, securities or other property, other than a Merger in which
the holders of Veeco’s voting securities immediately prior to the Merger have
the same proportionate ownership of voting securities of the surviving
corporation after the Merger; (ii) Any Merger in which the holders of
outstanding voting securities of Veeco prior to such Merger will not, in the
aggregate, own a majority of the outstanding voting securities of the combined
entity after such Merger; or (iii) Any sale or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the Veeco’s assets or the adoption of any plan or proposal for Veeco’s
liquidation or dissolution.

 

•                  In your job capacity of Senior VP/General Manager for
Compound Semiconductor, you will receive a car allowance of $700 per month that
equates to an annual value of $8,400.

 

•                  Veeco offers a comprehensive benefit program, which is
summarized in the enclosed “Total Benefit Solutions” brochure. Please refer to
Page 1 to determine the effective date of each benefit program.  You will be
eligible to enroll in the company’s pre-tax 401(k) savings plan on the first day
of the calendar quarter after you commence employment. The savings plan also
allows for rollover contributions from a previous employer’s qualified savings
plan. These benefits will be communicated to you in detail upon joining Veeco.

 

•                  This position provides eligibility for three (3) weeks of
vacation, which will be earned at a rate of ten (10) hours for each calendar
month worked.  The accrual period runs from January 1st through December 31st.

 

•                  Our company promotes a policy of maintaining a “drug free
work environment” and in that regard we have a drug screening program for job
applicants and our employees.  Enclosed is the information regarding the drug
screening with a listing of the various testing facilities and the Fair
Crediting Reporting Act Disclosure and Authorization Statement, which must be
completed and returned to Human Resources no later than the expiration of this
offer.  As discussed, refusal to consent to this testing, falsification of a
test or positive test results will result in denial of employment. Additionally
our offer is contingent on a favorable reference and background check.  The drug
screening should be completed no later than 2 business days from the date of
your acceptance of this position.

 

•                  This offer of employment is also contingent upon favorable
background and reference checks including approved technology clearance for
Veeco products, information and processes in compliance with U.S. Export
Administration Regulations (EAR). Until that technology clearance is received,
you will only have exposure to unrestricted products, technology and facilities
during your initial employment.

 

•                  Veeco is required by the Federal Immigration laws to verify
the identity and legal ability to work of all individuals employed by the
Company.  On your first day of work, please bring with you proof of your
eligibility to legally work in the United States.  Such proof may consist of a
birth certificate, or a resident registration card, or a valid U.S. passport, or
a driver’s license and Social Security Card or other identification.

 

•                  Trust and confidentiality are an important part of the
position we are offering to you.  Consequently, as a condition of employment, it
will be necessary for you to sign an Employee Confidentiality Agreement upon
commencing employment with Veeco.  This agreement assures that everyone has a
common understanding concerning their responsibilities in this matter.

 

•                  As with all of our employees, your employment is at will and
may be terminated at any time by you or by Veeco.

 

Please be advised that this letter constitutes all the terms of Veeco
Instrument’s offer of employment and supersedes all previous communications. 
The terms of this offer can only be changed in writing and must be signed by
both the employee and an appropriate representative of Veeco.

 

2

--------------------------------------------------------------------------------


 

This offer will expire on March 2, 2005.  Kindly indicate your acceptance by
signing and returning a copy of this letter to my attention prior to such time
and please indicate the date on which you’d be available to start.

 

Richard, we look forward to your joining Veeco at a most exciting time in the
growth of the company.  Should you have any questions regarding the above items,
please contact me at 516-677-0200 extension 1208.

 

Sincerely,

 

/s/ Janice Halinar

 

 

Janice Halinar

Human Resources Generalist

 

 

I accept employment with Veeco on the terms outlined above.  I understand that
if any of the information that I have provided to Veeco Instruments is false, I
shall be subject to dismissal.

 

 

Accepted:

 

Signature:

/s/ Richard Wissenbach

 

Dated

2/26/05

 

Starting Date: March 7, 2005

 

3

--------------------------------------------------------------------------------